Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated August 8, 2011, with respect to the financial statements included in the Annual Report of Nitro Petroleum Incorporated on Form 10-K for the year ended January 31, 2011.We hereby consent to the incorporation by reference of said report in the Registration Statements of Nitro Petroleum Incorporated on Form S-8 (File No. 333-161526, effective August 25, 2009, and File No. 333-168431, effective July 30, 2010). /s/ Killman, Murrell & Company, P.C. Odessa, Texas November 5, 2012
